Exhibit 23.1 701 Evans Avenue telephone: (416) 626-6000 8th Floor facsimile: (416) 626-8650 Toronto, Ontario Canada email: info@mscm.ca M9C 1A3 website: www.mscm.ca CONSENT OF REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation in the Registration Statement on Form 20-F of our report dated April 28, 2010,relating to the consolidated financial statements of Nerium Biotechnology, Inc. as at December 31, 2009, 2008 and 2007 and for the years then ended; and to the reference to this firm under the caption "Experts" in the Prospectus. Signed: "MSCM LLP" MSCM, LLP Toronto, Canada March 1, 2011
